Citation Nr: 0201904	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  96-11 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic tinea infection.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
depressive disorder.

3.  Entitlement to service connection for a sleep disorder, 
to include as due to undiagnosed illness.

4.  Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness.

5.  Entitlement to service connection for disability 
manifested by shortness of breath/difficulty breathing, to 
include as due to undiagnosed illness.

6.  Entitlement to service connection for sinus disability.


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran served on active military duty from October 1973 
to December 1976 and from November 1990 to May 1991.  He also 
had Reserve service.

These matter came to the Board of Veterans' Appeals (Board) 
on appeal of an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Little Rock, Arkansas.  When the case was most recently 
before the Board in August 1999 on the issue of whether new 
and material evidence had been received to reopen a claim of 
entitlement to service connection for a skin disorder 
(chronic tinea infection), it was remanded for further 
development.  While the case was in remand status the veteran 
perfected an appeal with respect to the additional issues 
identified on the title page of this remand.  The case was 
returned to the Board in December 2001.

The Board further notes that the veteran is no longer 
represented by his private attorney.  The Board advised him, 
by letter dated in November 2001, of his right to 
representation, see 38 C.F.R. § 20.600 (2001); he did not 
respond and is currently unrepresented in the matters before 
the Board.

The Board also notes that the veteran was provided a 
supplemental statement of the case in May 1996 on a new issue 
of entitlement to service connection for heart disability 
with hypertension.  In the cover letter sent with the 
supplemental statement of the case, the veteran was informed 
of the requirement that he submit a substantive appeal in 
response to the supplemental statement of the case if he 
desired appellate review with respect to this issue.  
Thereafter, this issue was not addressed in any written 
communication from the veteran or his former attorney.  
Therefore, the Board has concluded that the veteran is not 
currently seeking appellate review with respect to this 
issue.
REMAND

In July 1999, the veteran, via his private attorney, 
submitted a request to the Board for a personal hearing at 
the RO.  He did not specify whether he desired the hearing to 
be held before a member of the Board or a Decision Review 
Officer of the RO.  In the August 1999 remand, the Board 
instructed the RO to obtain clarification from the veteran as 
to whether he still desired a hearing, and, if so, the type 
of hearing desired, and then to schedule a hearing 
accordingly.  The RO contacted the veteran and requested such 
clarification by letter dated in August 1999.  The veteran 
did not respond to that letter.  He has not, however, 
withdrawn his request for a hearing.  A hearing on appeal 
must be granted when, as in this case, an appellant expresses 
a desire for a hearing.  38 C.F.R. § 20.700(a) (2001).  

The Board also notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
liberalizing provisions of the VCAA are applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).   

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claims to reopen, which were 
received long before that date.

Although the record reflects that the RO has informed the 
veteran of the evidence necessary to substantiate his claims, 
obtained potentially pertinent medical records identified by 
the veteran and afforded the veteran VA examinations, it has 
not obtained a medical opinion concerning the etiology of the 
veteran's claimed respiratory disorders.  Therefore, the 
Board is of the opinion that further development is required 
to comply with the VCAA and the implementing regulations.


Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request that the 
veteran supply the names, addresses and 
approximate dates of treatment or 
evaluation for any health care providers 
who may possess additional records 
supportive of his claims.  The RO should 
then take all necessary steps to obtain 
copies of those records not already of 
record.  

2.  If the RO is unsuccessful in 
obtaining copies of any records 
identified by the veteran, it should so 
inform the veteran and request him to 
provide copies of such records.

3.  Then, the RO should schedule the 
veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the etiology of veteran's 
claimed sinus disability, shortness of 
breath and breathing difficulty.  The 
examiner must review the claims folders 
before completing the examination report.  
The examiner should identify any 
objective evidence of the veteran's 
claimed breathing and sinus problems, 
render a diagnosis with respect to each 
claimed symptom which is due to a known 
clinical diagnosis, and provide an 
opinion with respect to each currently 
diagnosed disorder, to include any sinus 
disorder, as to whether it is at least as 
likely as not that the disorder is 
etiologically related to the veteran's 
military service.  The examiner should 
also specifically identify those 
objectively demonstrated symptoms that 
are not attributable to a known clinical 
diagnosis, to include comment relevant to 
the veteran's complaints of shortness of 
breath and difficulty breathing.  The 
examiner should provide the supporting 
rationale for each opinion expressed.  

4.  The RO should then ensure that the 
above development has been completed and 
should undertake any other actions it 
deems to be required to comply with the 
notice and duty to assist provisions of 
the VCAA and the implementing 
regulations.

5.  The RO should then readjudicate the 
issues on appeal.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he should be furnished a 
supplemental statement of the case.  

6.  Unless the benefits sought on appeal 
are granted to the veteran's satisfaction 
or he withdraws his request for a hearing 
on appeal, the RO should schedule the 
veteran for a Board hearing at the RO in 
accordance with the docket number of his 
appeal.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate outcome warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


